
	
		II
		110th CONGRESS
		1st Session
		S. 674
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require accountability and enhanced congressional
		  oversight for personnel performing private security functions under Federal
		  contracts, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transparency and Accountability
			 in Military and Security Contracting Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Reports on Iraq and Afghanistan contracts.
					Sec. 4. Department of Defense report on strategy for and
				appropriateness of activities of contractors under Department of Defense
				contracts in Iraq, Afghanistan, and the global war on terror.
					Sec. 5. Requirements related to personnel performing private
				security functions under Federal contracts during contingency
				operations.
					Sec. 6. Improved coordination between the Armed Forces and
				contractors performing private security functions in contingency
				operations.
					Sec. 7. Legal status of contract personnel.
					Sec. 8. Federal Bureau of Investigation investigative unit for
				contingency operations.
					Sec. 9. Definitions.
					Sec. 10. Effective date.
				
			2.FindingsCongress makes the following
			 findings:
			(1)United States
			 Government agencies, including the Department of Defense, the Department of
			 State, the Department of the Interior, the United States Agency for
			 International Development, and the intelligence community of the United States
			 Government, are increasingly relying on private contractors to perform duties,
			 including the provision of security and other traditionally military and
			 governmental functions, in Iraq, Afghanistan, and other contingency
			 operations.
			(2)Estimates of the
			 number of contract personnel in Iraq, including private security contractors,
			 vary widely. The United States Central Command estimated the number to be
			 100,000 in 2006, and the Government Accountability Office concluded in 2005
			 that the Department of Defense (DOD) estimated at least 60 private
			 security providers were working in Iraq with perhaps as many as 25,000
			 employees. In March 2006, the Director of the Private Security Company
			 Association of Iraq estimated that approximately 181 private security companies
			 were working in Iraq with just over 48,000 employees.
			(3)The various
			 functions carried out by these personnel have entailed great danger to these
			 personnel, but exact numbers of casualties are unknown. Estimates suggest that
			 some 770 contractors have died, and thousands more have been wounded, in Iraq
			 since 2003.
			(4)The multinational
			 character of private security contracting poses oversight and accountability
			 challenges. In addition to Iraqi and United States security contractors working
			 in Iraq, contractors also included citizens from Australia, Chile, Colombia,
			 Croatia, Fiji, India, Nepal, New Zealand, Nicaragua, Russia, Serbia, South
			 Africa, Sri Lanka, and the United Kingdom, among other countries.
			(5)In June 2006, the
			 Government Accountability Office reported that private security
			 providers continue to enter the battle space without coordinating with the U.S.
			 military, putting both the military and security providers at a greater risk
			 for injury.
			(6)According to
			 published accounts and government studies, the assignments being given private
			 security contractors are often sensitive, including the protection of United
			 States military bases, interrogation of detainees, maintenance and technical
			 assistance to weapons systems, logistics and base operations functions, escort
			 of United States convoys, and protection of key United States Government
			 personnel.
			(7)A recent report
			 by the Congressional Research Service found that new [Department of
			 Defense] contracts have characteristics that make oversight
			 difficult.
			(8)Contractors are
			 playing an expanded role in the national security operations of the United
			 States and the manner in which the United States supports its troops in the
			 field, especially in contingency operations, and therefore contracting
			 practices and policies must be subject to improved and transparent oversight
			 and management.
			3.Reports on Iraq
			 and Afghanistan contracts
			(a)Reports
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense, the
			 Secretary of State, the Secretary of the Interior, the Administrator of the
			 United States Agency for International Development, and the Director of
			 National Intelligence shall each submit to Congress a report that contains the
			 information, current as of the date of the enactment of this Act, as
			 follows:
				(1)The number of
			 persons performing work in Iraq and Afghanistan under contracts (and
			 subcontracts at any tier) entered into by departments and agencies of the
			 United States Government, including the Department of Defense, the Department
			 of State, the Department of the Interior, the United States Agency for
			 International Development. and the elements of the intelligence community,
			 respectively.
				(2)The companies
			 awarded such contracts and subcontracts.
				(3)The total cost of
			 such contracts.
				(4)The total number
			 of persons who have been killed or wounded in performing work under such
			 contracts.
				(5)A description of
			 the military equipment and safety equipment provided for the protection of
			 contractors under such contracts, and an assessment of the adequacy of such
			 equipment.
				(6)The policies and
			 procedures through which the departments and agencies of the United States
			 Government instruct and inform contractors under such contracts of the
			 applicability of law to their activities under such contracts, including the
			 laws of the United States, Iraq, and Afghanistan, and other applicable
			 laws.
				(7)The policies and
			 procedures through which the departments and agencies of the United States
			 Government monitor contractors under such contracts on their adherence to
			 applicable law, including the laws of the United States, Iraq, and
			 Afghanistan.
				(8)The laws, if any,
			 determined to have been broken in the performance of such contracts, including
			 laws of the United States, Iraq, and Afghanistan, and other applicable
			 laws.
				(9)A description of
			 the disciplinary actions that have been taken against persons performing work
			 under such contracts by the contractor concerned, the United States Government,
			 or the Government of Iraq or the Government of Afghanistan.
				(b)Elements of the
			 intelligence community definedIn this section, the term
			 elements of the intelligence community means the elements of the
			 intelligence community specified in or designated under section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			4.Department of
			 Defense report on strategy for and appropriateness of activities of contractors
			 under Department of Defense contracts in Iraq, Afghanistan, and the Global War
			 on Terror
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report setting
			 forth the strategy of the Department of Defense for the use of, and a
			 description of the activities being carried out by, contractors and
			 subcontractors in support of Department missions in Iraq, Afghanistan, and the
			 Global War on Terror, including its strategy for ensuring that such contracts
			 do not—
				(1)have private
			 companies and their employees performing inherently governmental functions,
			 emergency essential activities, or mission critical activities;
				(2)place contractors
			 in supervisory roles over United States Government personnel; or
				(3)threaten the
			 safety of contractor personnel or United States Government personnel.
				(b)Emergency
			 essential activities or mission critical activities definedIn
			 this section, the term emergency essential activities or mission critical
			 activities means any activities as follows:
				(1)Activities for
			 which continued performance is considered essential to support combat systems
			 and operational activities.
				(2)Activities whose
			 delay, absence, or failure of performance would significantly affect the
			 broader success or failure of a military operation.
				5.Requirements
			 related to personnel performing private security functions under Federal
			 contracts during contingency operations
			(a)Accountability
			 for Personnel Performing Private Security Functions Under Federal Contracts
			 During Contingency Operations
				(1)Provision of
			 certain information about personnel performing private security
			 functionsEach covered contract shall require the contractor to
			 provide to the contracting officer for the contract, not later than 5 days
			 after the award of the contract, the following information regarding private
			 security functions to be performed under the contract:
					(A)The approximate
			 number of persons to be used to perform the private security functions.
					(B)A description of
			 the process used to hire such persons, including the method by which and the
			 extent to which background checks regarding such persons are conducted.
					(C)A description of
			 how such persons are trained to carry out tasks specified under the contract
			 relating to such functions.
					(D)A description of
			 each category of activity relating to such functions required by the
			 contract.
					(2)Updates of
			 informationThe information provided under paragraph (1) shall be
			 updated by the contractor during contract performance as necessary.
				(3)Safeguarding
			 informationThe head of each agency awarding a covered contract
			 shall take such actions as are necessary to protect any information provided
			 under paragraph (1) that is a trade secret, or commercial or financial
			 information, from disclosure to persons outside the Government.
				(4)AccountingEach
			 covered contract shall include the following requirements:
					(A)Upon award of the
			 contract, the contractor shall provide to the contracting officer cost
			 estimates of salary, benefits, insurance, materials, logistics, travel,
			 administrative costs, and other costs of carrying out private security
			 functions under the contract.
					(B)Before contract
			 closeout (other than closeout of a firm, fixed price contract), the contractor
			 shall provide to the contracting officer a report on the actual costs of
			 carrying out private security functions under the contract, in the same
			 categories as provided under subparagraph (A).
					(5)Quarterly
			 reports on staffingEach covered contract shall require the
			 contractor to submit to the contracting officer on a quarterly basis a report
			 on the number of personnel performing private security functions under such
			 contract during the preceding 90 days and on the location or locations in which
			 such personnel performed such functions.
				(6)OversightBefore
			 a covered contract is awarded, the head of the agency awarding the contract
			 shall ensure that sufficient resources are available to enable contracting
			 officers of the agency to perform oversight of the performance of private
			 security functions under the contract, including oversight inspections of
			 facilities and operations.
				(7)Waiver
			 authority
					(A)WaiverThe
			 head of the agency awarding a covered contract may waive a requirement of this
			 subsection with respect to a contract in an emergency or exceptional situation,
			 as determined by the head of the agency. Any such waiver shall be limited to
			 the requirements that are impossible or impracticable to implement because of
			 the emergency or exceptional situation.
					(B)ReportCommencing 180 days after the date of the
			 enactment of this Act, and continuing every 90 days thereafter, each head of an
			 agency who has, during the preceding 90 days, waived a requirement under this
			 subsection with respect to a covered contract shall submit to the committees of
			 Congress referred to in subparagraph (C) a report that—
						(i)describes each
			 such waiver by the head of the agency, including the contract involved and the
			 emergency or exceptional situation that justified such waiver; and
						(ii)contains a plan
			 for bringing each such contract into compliance with the waived requirements as
			 soon as possible or an explanation of why such waiver needs to be
			 permanent.
						(C)Committees of
			 congressThe committees of
			 Congress referred to in this subparagraph are the following:
						(i)The
			 Committees on Appropriations, Armed Services, Oversight and Government Reform,
			 and Foreign Affairs of the House of Representatives.
						(ii)The
			 Committees on Appropriations, Armed Services, Homeland Security and
			 Governmental Affairs, and Foreign Relations of the Senate.
						(b)Reports
			 required
				(1)In
			 generalDuring a contingency operation, the head of each agency
			 with any covered contracts in effect shall submit to Congress reports on such
			 contracts in accordance with this subsection.
				(2)Matters
			 coveredEach report required by paragraph (1) shall include the
			 following information:
					(A)Total number of
			 covered contracts awarded by the agency with respect to the contingency
			 operation.
					(B)The total number of contracting officers
			 overseeing the covered contracts reported under subparagraph (A).
					(C)The most current
			 information available under subsection (a)(5) with respect to each covered
			 contract.
					(D)The number of
			 covered contracts awarded since the last report.
					(E)The total number
			 of contract personnel working on the covered contracts reported under
			 subparagraph (D).
					(F)The total value of
			 awards for covered contracts reported under subparagraph (D).
					(G)A detailed
			 catalogue of activities performed under covered contracts reported under
			 subparagraph (D).
					(3)DeadlinesThe
			 head of an agency shall submit an initial report as required by paragraph (1)
			 within 90 days after first awarding a covered contract, and shall issue
			 additional reports thereafter every 90 days.
				(4)CommitteesThe
			 report required by paragraph (1) shall be submitted to the Committees on
			 Appropriations and Armed Services of the House of Representatives and the
			 Senate.
				(5)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex.
				6.Improved
			 coordination between the Armed Forces and contractors performing private
			 security functions in contingency operations
			(a)Rules of
			 engagement
				(1)Requirement to
			 issueNot later than 15 days
			 after the date on which a contingency operation is initiated, the Chairman of
			 the Joint Chiefs of Staff shall issue rules of engagement regarding the
			 circumstances under which force may be used by contract personnel performing
			 private security functions within the area covered by the contingency operation
			 and the types of force authorized. Each covered contract shall require contract
			 personnel to adhere to the rules of engagement issued under this
			 subsection.
				(2)NotificationThe
			 commander of the combatant command whose area of responsibility includes the
			 theater of operations of a contingency operation shall communicate the rules of
			 engagement for the contingency operation to contract personnel in accordance
			 with subsection (c).
				(3)Exceptions and
			 special rulesAs appropriate, the Chairman of the Joint Chiefs of
			 Staff may provide exceptions or special rules in the rules of engagement for
			 specific contractors.
				(b)Hiring,
			 Training, and Equipment Standards Relating to Private Security
			 Contractors
				(1)RegulationsNot
			 later than 30 days after the date on which a contingency operation is
			 initiated, the head of each agency awarding a covered contract shall prescribe
			 in regulations minimum standards (appropriate for the agency) for contract
			 personnel performing private security functions within the area covered by the
			 contingency operation, including minimum training and certification standards.
			 The standards may vary based on the duties of personnel, but must address
			 criminal records, security clearance requirements, and other issues that the
			 head of the agency determines may lead to security or performance
			 concerns.
				(2)Guidance for
			 equipmentThe head of each agency awarding a covered contract
			 shall issue guidance (appropriate for the agency) on equipment used for private
			 security functions under covered contracts with the agency, including
			 appropriate uniforms and levels of body armor and equipment armor, and a
			 recommended list of re-armorers and weapons and armor manufacturers for
			 complying with such guidelines.
				(3)Consultation
			 with secretary of defenseThe head of each agency shall consult
			 with the Secretary of Defense in developing regulations and guidance under this
			 subsection.
				(c)Improved
			 Coordination and Communication Between the Armed Forces and Contractors
			 Performing Private Security Functions
				(1)Designation of
			 Theater Security Contract Coordinating OfficerFor each
			 contingency operation in which contract personnel performing private security
			 functions are active, the Chairman of the Joint Chiefs of Staff shall designate
			 a member of the Armed Forces or civilian employee of the Department to act as
			 the coordinating officer on security contracts in the theater of operations of
			 such contingency operation. The individual so designated shall be known as the
			 Theater Security Contract Coordinating Officer for the theater
			 of operations of such contingency operation.
				(2)Responsibilities
			 of Theater Security Contract Coordinating OfficerThe Theater
			 Security Contract Coordinating Officer for a theater of operations of a
			 contingency operation shall, for such theater of operations—
					(A)establish
			 regulations providing for reliable lines of communications between contract
			 personnel performing private security functions and the Armed Forces;
					(B)maintain a current
			 database on the contract personnel performing such functions, including their
			 employing contractors, nationalities, backgrounds, and training, and the nature
			 of their activities;
					(C)communicate the
			 rules of engagement established under subsection (a) to contractors and
			 contract personnel performing such functions;
					(D)take any actions
			 authorized by the Chairman of the Joint Chiefs of Staff for purposes of this
			 subsection to ensure the compliance of contractors in the theater of operations
			 with the requirements of paragraph (3);
					(E)communicate other
			 critical information, including guidance on Department of Defense
			 responsibilities for force protection of contract personnel and guidance on
			 equipment, to contractors and contract personnel; and
					(F)as appropriate, communicate up-to-date
			 information about the security environment that may be relevant to contract
			 personnel.
					(3)Requirements for
			 contractors relating to Theater Security Contract Coordinating
			 OfficerEach contractor in a theater of operations of a
			 contingency operation shall be required to—
					(A)register with the
			 Theater Security Contract Coordinating Officer for the theater of operations
			 and keep the Officer currently informed on the number, nationality, background,
			 and training of the contract personnel assigned to perform private security
			 functions under a covered contract;
					(B)report any
			 incidents in which contract personnel performing such functions use force or
			 are attacked by hostile forces;
					(C)report to the Theater Security Contract
			 Coordinating Officer any casualties suffered by covered contract
			 personnel;
					(D)communicate to the Theater Security
			 Contract Coordinating Officer, in accordance with the regulations issued under
			 paragraph (2)(A), tactical information, such as information on the movement of
			 contractor personnel performing such functions into and out of a battle space;
			 and
					(E)communicate to the Theater Security
			 Contract Coordinating Officer relevant information, including intelligence,
			 reports of hostile activity, or information relevant to military
			 planning.
					7.Legal status of
			 contract personnel
			(a)Clarification of
			 Military Extraterritorial Jurisdiction Act
				(1)Inclusion of
			 contractorsSubsection (a) of
			 section
			 3261 of title 18, United States Code, is amended—
					(A)by striking
			 or at the end of paragraph (1);
					(B)by striking the
			 comma at the end of paragraph (2) and inserting ; or; and
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)while employed
				under a contract (or subcontract at any tier) awarded by any department or
				agency of the United States Government, where the work under such contract is
				carried out in a region outside the United States in which the Armed Forces are
				conducting a contingency
				operation,
							.
					(2)DefinitionSection 3267 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						(5)The term
				contingency operation has the meaning given that term in
				section
				101(a)(13) of title
				10.
						.
				(b)Sense of
			 Congress on investigation and prosecution of abuses by private security
			 contractors and othersIt is the sense of Congress that—
				(1)if there is
			 probable cause to believe that an individual assigned to perform private
			 security functions under a covered contract, any other contractor personnel, or
			 any contractor has violated
			 section
			 3261(a) of title 18, United States Code, except in situations
			 in which the individual is prosecuted under chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice), or under other law, the
			 Department of Defense should use the authority provided in
			 section
			 3262 of title 18, United States Code, to arrest and detain such
			 individual. personnel, or contractor and transfer such individual, personnel,
			 or contractor to civilian authorities for prosecution; and
				(2)the Secretary of Defense should issue
			 guidance, as soon as possible after the date of the enactment of this Act, on
			 how the amendment made by section 552 of the John Warner National Defense
			 Authorization Act of 2007 (Public Law 109–364; 120 Stat. 2217)
			 to section
			 802(a)(10) of title 10, United States Code (article 2(a)(10) of
			 the Uniform Code of Military Justice), will be implemented.
				(c)Department of
			 Justice Inspector General Report
				(1)Report
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, the Inspector General of the Department of Justice shall submit to
			 Congress a report.
				(2)Content of
			 reportThe report shall include—
					(A)a description of
			 the status of Department of Justice investigations of abuses alleged to have
			 been committed by contract personnel performing private security functions,
			 other contract personnel, or contractors under covered contracts, which shall
			 include—
						(i)the
			 number of complaints received by the Department of Justice;
						(ii)the
			 number of investigations into complaints opened by the Department of
			 Justice;
						(iii)the number of
			 criminal cases opened by the Department of Justice; and
						(iv)the
			 number and result of criminal cases closed by the Department of Justice;
			 and
						(B)findings and
			 recommendations about the capacity and effectiveness of the Department of
			 Justice in prosecuting misconduct by such contract personnel.
					(3)FormThe
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
				8.Federal Bureau of
			 Investigation investigative unit for contingency operations
			(a)Establishment of
			 Theater investigative unitFor each theater of operations established
			 in connection with a contingency operation in which contract personnel are
			 carrying out work under a covered contract, the Federal Bureau of Investigation
			 shall establish a Theater Investigative Unit, which shall be responsible for
			 investigating allegations of criminal misconduct under
			 section
			 3261 of title 18, United States Code, by contract
			 personnel.
			(b)Responsibilities
			 of theater investigative unitThe Theater Investigative Unit established
			 for a theater of operations shall—
				(1)investigate
			 reports that raise reasonable suspicion of criminal misconduct by contract
			 personnel;
				(2)investigate
			 reports of fatalities resulting from the use of force by contract personnel;
			 and
				(3)upon conclusion of
			 an investigation of alleged criminal misconduct, refer the case to the Attorney
			 General of the United States for further action, as appropriate in the
			 discretion of the Attorney General.
				(c)Responsibilities
			 of federal bureau of investigation
				(1)ResourcesThe Federal Bureau of Investigation shall
			 ensure that each Theater Investigative Unit has adequate resources and
			 personnel to carry out its responsibilities.
				(2)NotificationThe Federal Bureau of Investigation shall
			 notify Congress whenever a Theater Investigative Unit is established or
			 terminated under this section.
				(d)Responsibilities
			 of other federal agenciesAn
			 agency operating in a theater of operations in which a Theater Investigative
			 Unit is established shall cooperate with and support the activities of the
			 Theater Investigative Unit. Any investigation carried out by the Inspector
			 General of an agency shall be coordinated with the activities of the unit as
			 appropriate.
			9.DefinitionsIn sections 5 through 8 of this Act:
			(1)Covered
			 contractThe term covered contract means—
				(A)a prime contract awarded by an agency, if
			 the work to be performed under the contract includes private security
			 functions;
				(B)a subcontract at any tier under any prime
			 contract awarded by an agency, if the work to be performed under the
			 subcontract includes private security functions; or
				(C)a task order issued under a task or
			 delivery order contract entered into by an agency, if the work to be performed
			 under the task order includes private security functions.
				(2)Private security
			 functionsThe term
			 private security functions, with respect to activities carried
			 out under a covered contract in a theater in which the United States is engaged
			 in a contingency operation, means any activity as follows:
				(A)Any activity for
			 which personnel are allowed to carry weapons in the performance of the
			 contract.
				(B)The performance
			 of—
					(i)military logistics
			 for operations;
					(ii)maintenance or
			 arming of weapons systems;
					(iii)interrogation of
			 prisoners;
					(iv)convoy
			 security;
					(v)guarding vital
			 facilities and personnel;
					(vi)tactical security
			 work; or
					(vii)local force training.
					(C)Any other activity
			 in support of the contingency operation, as determined by the Theater Security
			 Contract Coordinating Officer for the theater of operations of the contingency
			 operation as designated under section 6(c)(1).
				(3)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States
			 Code.
			(4)Contingency
			 operationThe term contingency operation has the
			 meaning given the term
			 section
			 101(13) of title 10, United States Code.
			(5)ContractorThe
			 term contractor means an entity performing a covered contract
			 (including a subcontract at any tier).
			(6)Contract
			 personnelThe term contract personnel means
			 persons assigned by a contractor (including a subcontractor at any tier) to
			 perform work under a covered contract.
			10.Effective
			 date
			(a)ApplicabilityThe
			 provisions of this Act shall apply to the following:
				(1)All covered
			 contracts and all covered contract personnel in which the work under the
			 contract is carried out in a theater in which the United States is currently
			 conducting contingency operations.
				(2)In the event that
			 the United States begins new contingency operations, all covered contracts and
			 all covered contract personnel in which the work under the contract is carried
			 out in a theater in which the United States is conducting such contingency
			 operations.
				(b)Immediate
			 effectivenessThe provisions of this Act shall enter into effect
			 immediately upon the enactment of this Act.
			(c)ImplementationWith
			 respect to covered contracts and covered contract personnel discussed in
			 subsection (a)(1), the United States Government shall have 90 days following
			 the enactment of this Act to ensure compliance with the provisions of this
			 Act.
			
